ROTHENBERG, Judge.
The defendant, Manny Burns, petitions this court for the issuance of a writ of certiorari based upon the trial judge’s sua sponte reconsideration of the conditions of his pretrial release. As the trial court has not issued a written order and has not in fact modified any conditions of the defendant’s release, we lack jurisdiction to entertain the petition. We, therefore, dismiss the petition for lack of jurisdiction.
The defendant was arrested on two charges of possession of cannabis with intent to sell. Although each offense carries a standard bond of $5,000, the Honorable Gerald Klein as the first appearance judge, released the defendant to Pretrial Services. At arraignment, approximately three weeks later, the trial judge expressed concern that the defendant had been released to Pretrial Services without the necessity of posting a monetary bond, despite the fact that the defendant was charged with the sale of drugs, an offense for which the trial court opined should require a bond. As the trial court was uncertain whether it had the authority pursuant to Florida Rule Criminal Procedure 3.131(d)(2) to modify the conditions of the defendant’s pretrial release, it reset the matter until July 12, 2005, to allow this court to address the issue.
Florida Rule of Appellate Procedure 9.100(c) provides that a petition for writ of certiorari shall be filed within 30 days of rendition of the order to be reviewed. Likewise, Florida Rule of Appellate Procedure 9.020(h) provides that “[a]n order is rendered when a signed, written order is filed with the clerk of the lower tribunal.” In the instant case, since the trial court has not rendered an order regarding the defendant’s bond, and in fact has not modified the defendant’s pretrial release, we conclude that the certiorari jurisdiction of this court has not been invoked. See State v. Johnson, 892 So.2d 563 (Fla. 1st DCA 2005)(finding that the court lacked jurisdiction to entertain appeal of an oral ruling); Morse Enter. Ltd. Inc. v. Chemical Dynamics, Inc., 833 So.2d 133 (Fla. 2d DCA 2002)(dismissing petition for writ of certiorari for lack of jurisdiction due to absence of properly rendered order).
Petition dismissed.